Citation Nr: 1442977	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, currently evaluated at 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2014, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with regards to the increased evaluation claims on appeal, the Veteran's last VA examinations of those disabilities was in April 2009, over 5 years ago.  In his hearing, the Veteran testified that those disabilities have gotten worse.  The Board therefore remands for new examinations so that his disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Second, the Board notes that a claim for an increased rating can include a claim for TDIU, if such a claim is raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   At the Board hearing, the Veteran testified that he is retired, and probably could not reenter the workforce because of his knee problems and lightheadedness associated with his hypertension.  The Board therefore finds that the Veteran has raised a claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records and associate them with the claims file.  The record contains treatment records up to May 2009.

2.  Ask the Veteran to identify any private treatment records that he may have for his claimed disabilities, which are not already of record. After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct knee range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for each knee's flexion and extension, as necessary based on clinical findings.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that.  

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.

The examiner should finally address to what extent the Veteran's right knee disability would preclude substantially gainful employment.

4.  Schedule the Veteran for a VA examination to determine the current severity of his hypertension. The claims folder must be made available to and be reviewed by the examiner.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In particular, the examiner must make specific findings consistent with the rating criteria for hypertension, listed under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

The examiner should also address to what extent the Veteran's hypertension, including his lightheadedness, would preclude substantially gainful employment.
 
5.  Ask the Veteran to complete a formal application for TDIU.

6.  Obtain an opinion as to whether the Veteran's service-connected disabilities would as likely as not prevent him from engaging in employment for which his education and occupational experiences would otherwise qualify him.

7.  After undertaking any other development deemed appropriate, the issues on appeal must be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



